J-S66014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF THE ADOPTION OF                 IN THE SUPERIOR COURT OF
P.E.                                                   PENNSYLVANIA

APPEAL OF: J.G., NATURAL FATHER
                                                      No. 707 WDA 2017


                 Appeal from the Decree Entered April 11, 2017
                  In the Court of Common Pleas of Erie County
                 Orphans' Court at No(s): 49 In Adoption 2016


BEFORE: BENDER, P.J.E., DUBOW, J., and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                    FILED DECEMBER 18, 2017

        J.G. (“Father”) appeals from the decree entered April 11, 2017, in the

Court of Common Pleas of Erie County, which involuntarily terminated

Father’s parental rights to his minor child, P.E. (“Child”) (born in September

of 2014), pursuant to sections 2511(a)(1), (a)(2), (a)(11), and (b) of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938.1 After careful review of the record

and applicable law, we affirm.

        The orphans’ court summarized the procedural history and relevant

facts of this case in its Pa.R.A.P. 1925(a) opinion, as follows:

              [Child] was born [in] September [of] 2014 and adjudicated
        dependent on September 30, 2014.           At the time of the
        adjudication, [Father’s] paternity was not established. [Father]
        stipulated to being a Tier III Megan’s Law offender and to
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The parental rights of Child’s biological mother, E.E. (“Mother”), were also
involuntarily terminated by separate decree on the same date. Mother is not
a party to the instant appeal.
J-S66014-17


     violating the conditions of his probation which forbid him from
     having direct and indirect contact with minor females.
     Confirmation of [Father’s] paternity occurred shortly after the
     dispositional hearing in late October [of] 2014.

            [Erie County Office of Children and Youth (“the Agency”)]
     filed a [“]Motion for Aggravated Circumstances and to Suspend
     Visitation[”] on November 3, 2014. The Agency’s motion as to
     the finding of aggravated circumstances was granted, but [its]
     motion to suspend visitation was denied. The Agency’s request
     to eliminate reunification as a goal was also denied. The Agency
     was then ordered to implement a service plan for [Father].

           Several permanency review         hearings were     held.
     Ultimately, the goal of the dependency action was changed to
     adoption after the April 7 and 20, 2016 review hearings. The
     juvenile court’s decision was based in large part on [Father’s]
     lack of progress with services.

            [Father] appealed the change of goal to the Superior
     Court. The Superior Court affirmed the juvenile court’s ruling in
     toto by non-precedential memorandum opinion filed November
     1, 2016, and docketed at 799 WDA 2016. Subsequently, Father
     filed a timely petition for allowance of appeal to the Supreme
     Court of Pennsylvania, docketed at 505 WAL 2016. The petition
     was denied February 6, 2017.

           In the interim, the Agency filed a petition for involuntary
     termination of [Father’s] parental rights on July 6, 2016. The
     Agency filed an amended petition on February 28, 2017, adding
     grounds for termination under 23 Pa.C.S.[] 2511(a)(11) as to
     [Father].

Orphans’ Court Opinion (“OCO”), 7/10/17, at 1-2 (citations to record and

unnecessary capitalization omitted).

     A termination hearing was held on March 9 and 10, 2017. The lower

court made the following findings of fact based on the evidence presented at

the hearing:

          [Father] was offered a variety of services through the
     Agency and associated providers. Father also participated in a
     psychological evaluation conducted by Dr. Peter von Korff. A

                                       -2-
J-S66014-17


     theme was readily apparent in all the Agency’s witnesses: that
     [Father] minimized his own long-term mental health needs,
     failed to respond to services provided, and failed to demonstrate
     an ability to put [Child’s] needs ahead of his own.

            Tina Ferraro [(“Ms. Ferraro”)], the Director of Project First
     Steps, and Sally Huston [(“Ms. Huston”)], a case aide, both
     testified to [Father’s] abysmal performance with services and
     inappropriate behavior during visits with [Child].

           [Father] became involved with [Ms.] Ferraro’s program in
     March [of] 2015[,] until he was unsuccessfully discharged in
     January [of] 2016. [Ms.] Ferraro recalled that during [his] first
     interactions with her, [Father] displayed a range of emotions
     from “zero to sixty” and tended to “stay at sixty”. [Ms.] Ferraro
     noted this was an area [Father] needed to address in order to
     establish a healthy relationship with both the adults assisting
     him and his child.

           [Ms.] Ferraro also worked with [Father] through the
     implementation of behavior modification techniques and the use
     of a Real Care Baby Simulator (the [“]doll[”]).            Despite
     [Father’s] overall positive scores, [Ms.] Ferraro reported the first
     time [Father] used the doll, its readings indicated all of its
     clothes were removed immediately and that it had been shaken.
     When [Ms.] Ferraro collected the doll from [Father] after this
     occasion, [Father’s] comments insinuated that he was “testing”
     the doll to see what data it could record and what data it could
     not.

           When [Ms.] Ferraro observed [Father] during visitation
     with [Child], [she] noted [Father] appeared to reign in his
     escalated behavior, but was still difficult to control. Of particular
     concern to [Ms.] Ferraro was her impression [Father’s] actions
     were “scripted or coming from an agenda.” After correction,
     [Ms.] Ferraro described [Father] appeared to improve, and she
     became hopeful [he] was making progress towards independent
     parenting. Unfortunately, [Father] later told [Ms.] Ferraro he
     simply “learned to give people what they wanted to see.” After
     a similar incident [Father] lamented, “I’m so excited—you can’t
     hold this against me,” and “I knew I should stop but I wanted to
     see what would happen.”         In this instance, [Father] was
     swinging [Child] around the room shortly after [Child] ate, which
     caused the child to vomit. After some time, it was clear to the
     workers [Father] could not appreciate how his behavior effected


                                     -3-
J-S66014-17


     [sic] [Child]. In their opinion, it was “all about [Father] and how
     [he] felt.”

           According to [Ms.] Huston, [Father] was also unable to
     appreciate [Child’s] medical needs, which included an allergy to
     milk and severe eczema.            [Father] attended medical
     appointments for [Child], but was unable to recall basic
     information about [Child’s] condition or the name of [Child’s]
     primary care physician. When [Ms.] Ferraro tried to address this
     concern with [Father], [he] reacted defensively, stating he “just
     doesn’t do well when he’s on the spot,” and “doesn’t like pop
     quizzes.”

            Though [Father] knew [Child] had an allergy to dairy,
     [Ms.] Huston testified [that he] insisted on bringing [Child] ice
     cream for his birthday. When providers told [Father] the dessert
     was not medically appropriate for [Child], [Father] attempted to
     justify his gift by saying “it was just a little pint of ice cream.”

            Over time, even [Father’s] participation in random
     urinalysis became inconsistent, which caused him to miss visits
     with [Child]. [Father] missed at least two months of visits in
     total because the specimens he provided were dilute or he could
     not produce.

            [Ms.] Ferraro tried to brainstorm ways of remedying this
     problem with [Father]. Instead of taking responsibility for his
     actions and making an earnest attempt to do better, [he]
     cavalierly blamed his failures on his “kidneys because they didn’t
     filter beverages quickly enough.”        [Ms.] Ferraro suggested
     [Father] see a doctor to address this condition, but [he] never
     followed up with a physician.

            On at least one occasion when [Father] submitted a
     sample for testing, he tested positive for alcohol.        When
     confronted, instead of admitting to consuming alcohol, [Father]
     became argumentative. [He] swore he didn’t drink, only later to
     admit he “had taken a calculated risk [to consume alcohol] and it
     didn’t pay off.”

            [Father’s] missed visits greatly influenced his developing
     relationship with [Child]. Both [Ms.] Ferraro and [Ms.] Huston
     testified [Child’s] initial responses to [Father]—failure to reach
     for him, showing little to no excitement [Father] was in the
     room, and not caring whether [Father] was there—became
     [Child’s] go-to behavior.        [Father], in turn, became more

                                    -4-
J-S66014-17


     animated, anxious, and emotional around [Child], which pushed
     [Child] further away. It was apparent to both [Ms.] Huston] and
     [Ms.] Ferraro [that Child] shared little to no bond with [Father].

            In sum, [Ms.] Ferraro and [Ms.] Huston felt they provided
     [Father] with endless opportunities to improve his parenting
     skills. Despite their efforts, [Father] resisted treatment and
     displayed the same negative behaviors over a prolonged period
     of time.

            The ongoing caseworker’s testimony confirmed many of
     [Ms.] Ferraro and [Ms.] Huston’s observations about [Father’s]
     behavior with [Child], lack of bond, and lack of progress with
     services. At least one caseworker testified she observed [the
     vomiting incident], and after being shown how to properly
     position [Child] in a supported position, [Father] would still allow
     [Child] to fall over and hit his head.

           The testimony from Gaylene Abbott-Fay [(“Ms. Abbott-
     Fay”)], the permanency caseworker, revealed [Child] was placed
     in a pre-adoptive home, was no longer in need of Early
     Intervention services, and no longer had allergies. She stated
     [Child] was verbal, bonded to the adoptive family, the home met
     his needs, and it was in [Child’s] best interest [Father’s] parental
     rights be terminated.

           Dr. von Korff’s testimony addressed the effect of [Father’s]
     psychological condition on his ability to parent and [Father’s]
     lack of success with Agency programs. [Dr.] von Korff also
     discussed the bonding assessment he performed on [Father] and
     [C]hild. The court gave Dr. von Korff’s testimony great weight.

           At the outset, [Dr. von Korff] found [Father] was defensive
     and hostile towards Project First Step’s findings. [Father] even
     went so far as saying “maybe there’s no more progress because
     there’s no more progress to be made” in reference to his
     abysmal performance with Project First Step. The doctor stated
     [Father] felt his problems were not related to his own issues, but
     instead were “circumstantial;” the result of “bad deals in life and
     were not his fault.” Dr. von Korff did not agree. Instead, the
     doctor opined [Father’s] problems were “longstanding” and that
     [Father] required long[-]term counseling to address deficiencies
     in his attachment orientation and personal and social
     adjustment. Dr. von Korff stated [Father] “was more self-
     involved and more self-gratifying than he was aware of his


                                    -5-
J-S66014-17


     child’s needs and these issues needed to be remedied before
     [Father] could adequately and safely parent [Child].

           Additional    testimony     addressed     Dr.    von Korff’s
     observations of [Father] and [C]hild’s interactions and the
     results of the bonding assessment he performed. Dr. von Korff
     observed [Father] could, on occasion, interpret his son’s cues,
     but would often echo [Child’s] distress, which caused [Child] to
     pull away from him. Dr. von Korff also observed that when
     [Father] left the room, [Child] didn’t “skip a beat.” Instead of
     crying out, [Child] invited the doctor to play. According to the
     doctor, this behavior is often seen in children with avoidant
     attachment because they develop a way to manage the absence
     of a parent, though they still feel psychological stress.

           As a final point, the doctor opined giving [Father]
     additional time to address his deficiencies and try a different
     method of care would be “challenging and possibly even
     damaging” to the child because the child was at a time in his life
     when stability and attachment to a primary caregiver was
     paramount.

           The credibility of [Father’s] testimony was suspect given
     [his] inability to candidly answer questions, if at all, and take
     responsibility for his actions. When asked why he chose to
     consume alcohol even though he knew testing positive for
     alcohol would result in missing visits with his son, [Father]
     stated he made a terrible choice and recanted his prior
     statement that he made a “calculated risk” to drink. Despite
     [Father’s] recantation, [Father] testified that in deciding whether
     to drink, he weighed the facts as he knew them: that he was
     already called in to provide a sample twice that week, had
     already appeared on a Sunday that month, and therefore[,]
     concluded the likelihood he would be called in that Sunday to
     produce was minimal. [Father] went on to state his choice to
     describe the incident as one in which he took a “calculated risk
     to drink” amounted to merely a poor choice in words, and
     nothing more, even though the thought process [Father]
     described amounted to just that.

            [Father] used the excuse he made a “poor choice in words”
     several other times in his testimony to explain away any
     statement he previously made that reflected poorly on him. In
     all of these instances[, Father] tried to convince the court his
     words, as stated, did not reflect his true intention.


                                    -6-
J-S66014-17


             [Father’s] answers to questions about his poor
      performance with Project First Step, failure to complete Dr. von
      Korff’s evaluations, and[] conversely[,] his completion of
      services with Parkside [P]sychological [Associates], showed
      [Father] only applied himself to things he chose to, when he
      wanted to, despite admitting knowledge of the effect his failure
      would have on his ability to see [Child].

Id. at 2-9 (citations to the record and footnote omitted).

      On April 11, 2017, after reviewing the evidence presented at the

termination hearing and the briefs submitted by the parties, the court

entered its decree terminating Father’s parental rights.     Father timely filed a

notice of appeal on May 11, 2017, along with a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).         Father now

raises the following issues for our review:

      1. Did the [o]rphans’ court commit an abuse of discretion and/or
         error of law when it concluded that [Father] was unwilling to
         successfully parent [Child] and accept constructive criticism
         from service providers?

      2. Did the [o]rphans’ court commit an abuse of discretion and/or
         error of law when it found [Father] had difficulty improving as
         a parent due to his lack of consistency and insight into his
         own mental health?

      3. Did the [o]rphans’ court commit an abuse of discretion and/or
         error of law when it concluded that [Father] failed to comply
         with the service plan?

      4. Did the [o]rphans’ court commit an abuse of discretion and/or
         error of law when it found [Father] was unable to appreciate
         [Child’s] medical needs or put [Child’s] needs ahead of his
         own?

      5. Did the [o]rphans’ court commit an abuse of discretion and/or
         error of law when it determined [Father] would only do what
         he wanted to do when he wanted to do it?




                                     -7-
J-S66014-17


       6. Did the [o]rphans’ court commit an abuse of discretion and/or
          error of law when it found [Father] failed to implement basic
          parenting skills and was unable to interpret his son’s cues?

       7. Did the [o]rphans’ court commit an abuse of discretion and/or
          error of law when it concluded that [Father’s] testimony was
          not credible?

       8. Did the [o]rphans’ court commit an abuse of discretion and/or
          error of law when it concluded that [Father’s] parental rights
          should be terminated because he is required to register as a
          sexual offender?

       9. Did the [o]rphans’ court commit an abuse of discretion and/or
          error of law when it concluded that that [sic] the termination
          of [Father’s] parental rights was in [Child’s] best interest in
          view of the evidence of record that [Child] and … [F]ather
          share a loving relationship and bond?

Father’s Brief at 8-9.2

       We review an appeal from the termination of parental rights under the

following standard:

              [A]ppellate courts must apply an abuse of discretion
       standard when considering a trial court’s determination of a
       petition for termination of parental rights. As in dependency
       cases, our standard of review requires an appellate court to
       accept the findings of fact and credibility determinations of the
       trial court if they are supported by the record. In re: R.J.T., …
       9 A.3d 1179, 1190 (Pa. 2010). If the factual findings are
       supported, appellate courts review to determine if the trial court
       made an error of law or abused its discretion. Id.; In re:
       R.I.S., 36 A.3d [567,] 572 [(Pa. 2011) (plurality opinion)]. As
       has been often stated, an abuse of discretion does not result
       merely because the reviewing court might have reached a
____________________________________________


2
  Father essentially treats issues one through seven as one claim in his brief
and asserts that the orphans’ court committed an abuse of discretion and/or
error of law by terminating his parental rights to Child pursuant to 23
Pa.C.S. § 2511(a)(1) and (2). See Father’s Brief at 35-45. Accordingly, we
address these issues together herein.



                                           -8-
J-S66014-17


     different conclusion. Id.; see also Samuel Bassett v. Kia
     Motors America, Inc., … 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, … 838 A.2d 630, 634 (Pa. 2003). Instead,
     a decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest unreasonableness,   partiality,
     prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, … 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. In re S.H., 879 A.2d 802, 806 (Pa.

Super. 2005). We have previously stated:

     The standard of clear and convincing evidence is defined as
     testimony that is so clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003) (internal quotation

marks omitted).




                                   -9-
J-S66014-17



      Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interest of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511;

other citations omitted).

      This Court must agree with only one subsection of 2511(a), in addition

to section 2511(b), in order to affirm the termination of parental rights. See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Herein, we

review the decree pursuant to sections 2511(a)(2) and (b), which provide as

follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                    …

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions



                                     - 10 -
J-S66014-17


        and causes of the incapacity, abuse, neglect or refusal
        cannot or will not be remedied by the parent.
                                     …

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A


                                    - 11 -
J-S66014-17


      child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this
      [C]ourt has held that the parental obligation is a positive duty
      which requires affirmative performance.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

      Moreover, this Court has previously stated:

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting
      for a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

Id. Where a parent does not “exercise reasonable firmness in declining to

yield to obstacles, his [parental] rights may be forfeited.”   In re A.S., 11

A.3d 473, 481 (Pa. Super. 2010).

      Instantly, Father asserts that he remedied the causes which led to the

removal of Child, consistently worked towards the goals of his treatment

plan, and successfully demonstrated a willingness and ability to perform

parental duties for Child. Father’s Brief at 35.    Father also insists that he

was “misjudged” and was not given “an opportunity to demonstrate his

abilities as a father.” Id. at 38. After careful review, we discern that the

record clearly belies Father’s claims.

      As summarized by the orphans’ court,

      [t]he testimony elicited from the Agency workers and other
      service providers revealed numerous occasions in which [Father]
      was unable to accept criticism or appeared to progress, but later
      admitted to “giving the workers what they wanted to see.”
      Other statements [Father] made to [Dr.] von Korff[,] musing


                                     - 12 -
J-S66014-17


      that no more progress was being made because there was no
      more progress to make[,] support the notion [Father] was
      unable or unwilling to accept constructive criticism. Dr. von
      Korff testified extensively about [Father’s] mental health
      deficiencies and need for long-term counseling services before
      [Father] could even attempt to successfully parent [Child]. In
      failing to complete Project First Step and failing to abstain from
      the use of drugs and alcohol, [Father] did not comply with the
      service plan.

      [Father’s] own testimony showed he would comply with the
      service plan and complete[] services only when he wanted to….
      Given the manipulative nature of [Father’s] testimony, and
      repeated assertion any of the statements he made which gave
      the Agency pause were nothing more than a “poor choice of
      words,” it was not error to find [Father’s] testimony lacked
      credibility and reliability.

OCO   at   14   (citations   to   record   omitted).   We   deem   the   court’s

determinations to be well-supported by the record.

      After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)

are met. See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super.

2008) (en banc).      This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but the focus is on

the child pursuant to section 2511(b). Id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “intangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.


                                      - 13 -
J-S66014-17


      1992)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         With respect to the bond

analysis pursuant to Section 2511(b), the Court explained, “the mere

existence of a bond or attachment of a child to a parent will not necessarily

result in the denial of a termination petition.” Id. “Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.”    Id. at 268 (citation omitted).   Moreover, in weighing the bond

considerations pursuant to section 2511(b), “courts must keep the ticking

clock of childhood ever in mind. Children are young for a scant number of

years, and we have an obligation to see to their healthy development

quickly.    When courts fail, … the result, all too often, is catastrophically

maladjusted children.” Id.

      Here, the orphans’ court concluded that it would be in Child’s best

interest for Father’s parental rights to be terminated. The court emphasized

Father’s incapacity to parent Child and the lack of bond between Father and

Child. To the contrary, Father argues that the court erred in terminating his

parental rights, claiming that he shared a bond with Child and that during

his visits with Child, they began to develop a father-son relationship.

Father’s Brief at 50-51. Father added, “I don’t doubt my capacity to safely



                                     - 14 -
J-S66014-17



raise my son in a loving, nurturing, supportive, warm home…. No one wants

[the] best for [Child] more than I do.” Id. at 52.

      After careful review, we conclude that the record overwhelmingly

supports the orphans’ court’s decision to terminate Father’s parental rights

pursuant to section 2511(b).     In support of its determination, the court

explained:

      [Father] draws attention to Dr. von Korff’s indications
      reunification may be achievable, but ignores the impact
      reunification would have on [Child]. [Child] has never lived in
      [Father’s] care. While services to [Father] were available, visits
      never progressed beyond two hours, weekly, due to [Father’s]
      actions.    [Father] has not seen [Child] since services were
      terminated in April, 2016.

      In assessing whether [Child] was bonded to [Father], Dr. von
      Korff stated when [Father] left the room, [Child] “did not skip a
      beat,” and adapted quickly. Service providers stated during
      community visits with the child, the child would gravitate
      towards them instead of [Father].

      Dr. von Korff also opined [Child] was at a time in his life where
      permanency and stability was of utmost importance. Failure to
      terminate [Father’s] parental rights would only leave [Child] in
      limbo, waiting for [Father] to address his long-term individual
      needs, with no assurance [he] would succeed. The testimony
      indicated that at present, [Child] is a happy, well-adjusted
      toddler, who is bonded to another child in the adoptive home as
      a sibling.

OCO at 12-13 (citations to record omitted).

      The record reflects Lisa Langer (“Ms. Langer”), the ongoing caseworker

employed by the Agency, agreed that Father’s lack of progress with court-

ordered services and his inability to remedy any of the conditions that led to

Child’s original placement, coupled with Child’s young age and need for


                                    - 15 -
J-S66014-17



permanency, the lack of bond between Father and Child, and the fact that

Child never spent any time in Father’s care, were all factors that pointed in

favor of terminating Father’s parental rights. N.T. Termination, 3/10/17, at

59.3   Moreover, Ms. Langer was unable to identify any possible negative

effect that terminating Father’s parental rights may have on Child.          Id. at

62.

       Additionally, the termination of Father’s parental rights under section

2511(b) is supported by Ms. Abbott-Fay’s testimony.              She reported that

Child is thriving in the adoptive home and is developmentally on target.

Child no longer needs early intervention services and his allergies have

improved. Id. at 83-84. Ms. Abbott-Fay added that Child only knows the

current foster family as “his family” and refers to the foster parents as

“Mommy and Daddy.”           Id. at 85, 87.        When asked if she believed there

would be any detrimental effect on Child if Father’s parental rights were

terminated, Ms. Abbott-Fay replied, “Absolutely not.” Id. at 87.

       As there is competent evidence in the record that supports the

orphans’ court’s credibility and weight assessments regarding Child’s needs

and welfare, and the absence of any bond with Father, we conclude that the

court did not abuse its discretion as to section 2511(b). See S.P., 47 A.3d
____________________________________________


3
   The transcripts of the termination hearing indicate that the proceedings
occurred on May 9 and 10, 2017; however, the actual dates the hearing
occurred are March 9 and 10, 2017. The correct dates are used in the
citations herein.



                                          - 16 -
J-S66014-17



at 826-27. Accordingly, we affirm the decree terminating Father’s parental

rights to Child.

     Decree affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2017




                                  - 17 -